Worden, C. J.
This was a prosecution against the appellant for selling intoxicating liquor to a minor. Trial, verdict of guilty, and judgment, a new trial being denied to the •defendant.
On the trial, it appeared that the defendant, Thompson, was the proprietor of a saloon in Indianapolis; that on or about the 25th day of June, 1873, a young man, who was •under twenty-one years of age, together with another young man, went into the saloon and purchased some whiskey of the bar-keeper. The defendant was not present, but, on the •contrary, he was out of the city at the time of the sale, and there was nothing in the evidence tending to show that he had authorized his bar-keeper to sell to minors, or in any manner in violation of law. On this evidence, the conviction cannot be sustained, as has been held in several cases in this *496court. Lauer v. The State, 24 Ind. 131; Hanson v. The State, 43 Ind. 550; O'Leary v. The State, 44 Ind. 91.
The judgment below is reversed, and the cause remanded! for a new trial.